   USDC IN/ND case 2:19-cv-00361-JEM document 1 filed 09/24/19 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

PHILIP COOK                                           )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             ) CAUSE NO.       2:19-cv-361
                                                      )
NORFOLK SOUTHERN CORPORATION                          )
and NORFOLK SOUTHERN RAILWAY                          )
COMPANY                                               )
                                                      )
               Defendants.                            )


                                   NOTICE OF REMOVAL

       To:     The United States District Court
               Northern District of Indiana
               Hammond Division of Lafayette
               230 N. Fourth St
               Lafayette, IN 47901

       Defendants Norfolk Southern Corporation and Norfolk Southern Railway Company, by

counsel, hereby give notice to the United States District Court for the Northern District of

Indiana, Hammond Division, of the removal of this action from the Jasper Circuit Court, and

respectfully show that:

       1.      On August 29, 2019, a civil action was commenced and is now pending in the

Jasper Circuit Court, a State Court, in which Philip Cook is the Plaintiff and Norfolk Southern

Corporation and Norfolk Southern Railway Company are named Defendants. This action is

designated as Cause No. 37C01-1908-CT-000853 in the Jasper Circuit Court.

       2.      Plaintiff’s action was commenced by the filing of Plaintiff’s Complaint and

Summons, copies of which are attached hereto as Exhibit A.




                                                  1
   USDC IN/ND case 2:19-cv-00361-JEM document 1 filed 09/24/19 page 2 of 4


       3.      Plaintiff’s Complaint and Summons were properly served via certified mail upon

John C. Duffey, the registered agent of Norfolk Southern Corporation and Norfolk Southern

Railway Company, Stuart & Branigin, 300 Main Street, Ste. 800, Lafayette, IN 47901 on

September 6, 2019. Not more than thirty (30) days have elapsed since the service of process and

the Complaint upon Defendants. The filing of this Notice of Removal is timely pursuant to 28

U.S.C. § 1446(b).

       4.      The Plaintiff, Philip Cook, was at the relevant times indicated in its complaint and

at the commencement of the present action, a resident and citizen of the state of Indiana.

       5.      The Defendants, Norfolk Southern Corporation and Norfolk Southern Railway

Company, are corporations incorporated under the laws of the Commonwealth of Virginia

having their principal places of business in Norfolk, Virginia. Therefore, Norfolk Southern

Corporation and Norfolk Southern Railway Company were not citizens of the state of Indiana at

the relevant times indicated in Plaintiff’s complaint or at the commencement of this action.

       6.      There is complete diversity of citizenship between the parties. See 28 U.S.C. §§

1332(a)(1), 1441.

       7.      Plaintiff’s complaint is for negligence and personal injuries. Plaintiff alleged that

he was struck by a train while waking on the railroad track and sustained serious injuries to

multiple body parts. Plaintiff seeks to recover from Norfolk Southern Corporation and Norfolk

Southern Railway Company compensatory damages, costs, and all other relieves. Upon

information and belief, the matter in controversy in this matter, at the time of the commencement

of this action and at the present time, exceeds the sum or value of Seventy-Five Thousand

Dollars ($75,000.00), exclusive of interest and costs.




                                                 2
   USDC IN/ND case 2:19-cv-00361-JEM document 1 filed 09/24/19 page 3 of 4


       8.      Therefore, Norfolk Southern Corporation and Norfolk Southern Railway

Company state that the amount in controversy, exclusive of interest and costs, is in excess of

$75,000 – 28 U.S.C. § 1332(a).

       9.      Venue is proper in this Court because the accident in question occurred in this

District and Division.

       10.     This action is a civil action originally commenced in State Court. The United

States District Court for the Northern District of Indiana, Hammond Division, has original

subject matter jurisdiction due to the complete diversity of citizenship of the adverse parties and

the amount in controversy. 28 U.S.C. § 1332.

       WHEREFORE, Norfolk Southern Corporation and Norfolk Southern Railway Company,

give notice that this cause will proceed in the United States District Court for the Northern

District of Indiana, Hammond Division, as an action properly removed thereto.

                                             Respectfully submitted,



                                             /s/ John C. Duffey
                                             John C. Duffey (Atty. No. 4756-79)
                                             Miao Cheng (Atty. No. 34539-53)
                                             STUART & BRANIGIN LLP
                                             300 Main Street, Suite 900
                                             P. O. Box 1010
                                             Lafayette, Indiana 47902-1010
                                             Telephone: (765) 423-1561
                                             Facsimile: (765) 742-8175
                                             jcd@stuartlaw.com
                                             mic@stuartlaw.com
                                             Attorneys for Norfolk Southern Corporation and
                                             Norfolk Southern Railway Company.




                                                 3
    USDC IN/ND case 2:19-cv-00361-JEM document 1 filed 09/24/19 page 4 of 4




                                     CERTIFICATE OF SERVICE


       I certify that on the 24th day of September 2019, service of a true and complete copy of
the above and foregoing pleading or paper was made upon:

            Benjamen W. Murphy
            426 N. Broad Street
            Griffith, IN 46319
            Attorney for Plaintiff

by federal express.
                                             /s/ John C. Duffey
                                             John C. Duffey

1243151.1




                                                4
